DETAILED ACTION
This communication is responsive to the amendment filed on 12/31/2021
Claims 1-21 had been previously canceled.
Claims 22, 33 and 44 have been amended.
Claims 22-51 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following table highlighting claims 22, 23, 24, 26 and 29 and 30 of the current application in comparison to claims 1, 2, 3, 4 and 5 of the patented application, the scope of the invention (method, non-transitory and system) is the same, but with obvious wording variations.  
17/337,132
16/432,614 (US Pat. 10,721,252)
22. (New) A computer-implemented method, executed on a computing device, comprising: 
obtaining consolidated platform information for a computing platform;
analyzing the consolidated platform information to evaluate one or more current security relevant capabilities for the computer platform;
identifying one or more security assets which are available but not utilized by the computing platform including one or more of: features of the one or more security assets that are available but not utilized, features of the one or more security assets that are available but disabled, and expanded features of the one or more security assets; 
determining possible security-relevant capabilities for the computing platform, wherein the possible security-relevant capabilities accounts for the one or more security assets which are available but not utilized by the computing platform; 

generating a list of at least a portion of the one or more security assets that are available but not utilized by the computing platform to address at least a portion of the security-relevant deficiencies.

23. (New) The computer-implemented method of claim 22, wherein generating the list of the at least a portion of the one or more security assets includes:
generating a list of ranked and recommended security assets that ranks the one or more available but not utilized security assets.

26. (New) The computer-implemented method of claim 22, wherein identifying the one or more security assets which are available but not utilized includes:
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify the one or more security assets which are available but not utilized.

29. (New) The computer-implemented method of claim 22, wherein one or more of the current security-relevant capabilities and the possible security-relevant capabilities are provided by one or more of Content Delivery Network (CDN) systems; Database Activity Monitoring (DAM) systems; User Behavior Analytics (UBA) systems; Mobile Device Management (MDM) systems; Identity and Access Management (IAM) systems; Domain Name Server (DNS) systems, antivirus systems, operating systems, data lakes; data logs; security-relevant software applications; security-relevant hardware systems; and resources external to the computing platform
A computer-implemented method, executed on a computing device, comprising: 
generating, via a Security Information and Event Management system, consolidated platform information from a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, and Domain Name Server systems; 
obtaining the consolidated platform information for [[a]] the computing platform to identify one or more deployed security-relevant subsystems; 
processing utilizing artificial intelligence / machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant subsystems; 
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and 
providing the list of ranked & recommended security-relevant subsystems to a third-party.
wherein generating the list of ranked and recommended security that ranks the one or more available but not utilized security assets includes:
ranking the one or more security assets based upon the anticipated use of the one or more security assets.
wherein generating a list of ranked & recommended security-that ranks the one or more non-deployed security-relevant subsystems includes: 
ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
determining comparative platform information that identifies security-relevant capabilities for a comparative platform, wherein the comparative platform concerns one or more vendor customers
3. (Original) The computer-implemented method of claim 1 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.

4. (Original) The computer-implemented method of claim 3 wherein the comparative includes: vendor customers in a specific industry comparative.

5. (Original) The computer-implemented method of claim 3 wherein the comparative includes: vendor customers in any industry comparative
Claims 33, 34, 37 and 40 represent a non-transitory computer-readable medium having executable instruction that can process steps that are substantively similar in scope to claims 22, 23, 26 and 29 above.
Claim 8 represents a non-transitory computer-readable medium having executable instructions that can process steps that are substantively similar in scope to claims 1 above.
Claims 44, 45, 48 and 51 represent a computer-implemented system that can process method steps that are substantively similar in scope to claims 22, 23, 26 and 29 above.
Claim 15 represents a computer-implemented system can process method steps that are substantively similar in scope to claim 1 above.


The instant US Pat. Application discloses the common limitation features associated with US Patent ‘252, wherein the claims of instant application are substantially similar to the processing steps performed by the computing device of US Patent ‘252.  Although the following technical features of independent claim 22:
(a) identifying one or more  security assets which are available but not utilized… including one or more of: features of the one or more security assets that are available but not utilized, features of the one or more security assets that are available but disabled, and expanded features of the one or more security assets;
(b) determining possible security-relevant capabilities for the computing platform, wherein the possible security-relevant capabilities accounts for the one or more security assets which are available but not utilized by the computing platform; and
(c) generating comparison information that compares the current security-relevant capabilities of the computing platform to the possible security-relevant capabilities of the computing platform to identify security-relevant deficiencies, are not explicitly disclosed in the patent ‘252, a person of ordinary skill in the art prior to the effective filing date of invention would conclude that the limitations of claim 1 associated with the instant application, are obvious over US Pat. ‘252, as the corresponding patented claim limitations because they represent substantially similar processes found in the instant application.  
In particular with regards to limitation (a) identifying one or more security assets which are available but not utilized… including one or more of: features of the one or more security assets that are available but not utilized, features of the one or more security assets that are available but disabled, and expanded features of the one or more security assets, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of invention to identify one or more security assets that are available but not utilized or are disabled or even expanded features of the one or more security assets, as being alternative implementations of the limitation to identify the one or more security assets that may be available but not utilized, because these limitations take into account a broader set of conditions associated with features of a 
As to limitation (b) of the instant application, i.e.,  determining possible security-relevant capabilities… accounts for the one or more security assets which are available but not utilized by the computing platform, limitation (b) corresponds to claim 1 of patent ‘252 which utilizes artificial intelligence/machine learning to… identify one or more non-deployed security-relevant subsystems. 
As to limitation (c) of the instant application, i.e., generating comparison information that compares the current security-relevant capabilities of the computing platform to the possible security-relevant capabilities of the computing platform to identify security-relevant deficiencies, corresponds to the claim 3 limitation, identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Independent claims 33 and 44 are directed to a computer program product and system respectively, and are identical in scope to claim 22, which their limitation features are also common to the limitations of claim 22 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FELICIANO S. MEJIA/
Examiner
Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492